Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  153046                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                                                                       Justices
  ATTORNEY GRIEVANCE COMMISSION,
           Plaintiff,
  v                                                                  SC: 153046
                                                                     ADB: 15-000082-GA;
  ATTORNEY DISCIPLINE BOARD,                                         15-000088-GA
             Defendant.
  _________________________________________/

        On order of the Chief Justice, the stipulation agreeing to the dismissal of the
  complaint for superintending control is considered, and the complaint is DISMISSED,
  without prejudice and without costs to any party.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 9, 2016
           a0906
                                                                                Clerk